Citation Nr: 0825708	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO. 98-03 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for a heart disorder. 

2. Entitlement to an effective date earlier than 
November 24, 1987 for service connection for a lumbar spine 
disability and for a cervical spine disability. 

3. Entitlement to a rating in excess of 20 percent for a 
lumbar spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 40 percent 
for a lumbar spine disability, effective from July 31, 2000. 

4. Entitlement to a rating in excess of 20 percent for a 
cervical spine disability, effective from November 24, 1987 
through July 30, 2000, and a rating in excess of 30 percent 
for cervical spine disability, effective from July 31, 2000.

5. Entitlement to an effective date earlier than 
December 14, 1999 for a total disability rating based on 
individual unemployability (TDIU). 




REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to 
March 1946.

This case came to the Board of Veterans' Appeals (Board) from 
Department of Veterans Affairs (VA) Regional Office (RO) 
decisions which denied the benefits sought on appeal. The 
appeal was last before the Board in December 2006, when it 
was remanded to the RO through the Appeals Management Center 
(AMC), in Washington, DC. Among other directives, the RO/AMC 
was to issue a Supplemental Statement of the Case (SSOC) as 
to several issues. 

Because the RO/AMC did not issue the SSOC as directed, the 
Board again REMANDS this matter to the RO to ensure 
compliance with applicable law. Stegall v. West, 11 Vet. App. 
268 (1998) (Holding that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts; that such compliance is 
neither optional nor discretionary; and that where the remand 
directives of the Board or the Courts are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance). 

VA will notify the veteran if further action is required on 
his part.


REMAND

In a February 2002 decision, the Board denied the claims. The 
veteran then appealed the claims to the U.S. Court of Appeals 
for Veterans Claims (Court). In a February 2003 Joint Motion, 
the parties agreed that the Board decision be vacated and the 
case remanded. By a March 2003 Order, the Court granted the 
joint motion, vacating the February 2002 Board decision, and 
remanding the case to the Board for action consistent with 
that motion. 

The joint motion indicated that on remand, the Board should 
address whether an informal claim was submitted in 
September 1985; and with respect to the rating issues, 
consider the rulings in Fenderson v. West, 12 Vet. App. 119 
(1999), Drosky v. Brown, 10 Vet. App. 251 (1997), DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and provisions of 38 C.F.R. 
§ 4.40 and 4.45. 

In December 2003, the Board remanded the case to the RO for 
examination to determine the current severity of the cervical 
and lumbar spine disorders. The RO was to readjudicate the 
claims and issue an SSOC as to the claims that were denied. 
In April 2004, the RO readjudicated the claims and issued an 
SSOC to the issues of entitlement to an evaluation in excess 
of 40 percent for a lumbar spine disability and entitlement 
to an evaluation in excess of 30 percent for a cervical spine 
disability. 

The case was returned to the Board. In June 2005, the Board 
found that new and material evidence had been received to 
reopen a claim for service connection for a heart disorder. 
The claims for higher ratings and earlier effective date were 
denied. The Board remanded the claim for service connection 
for a heart disorder for further development.


The veteran appealed the June 2005 Board decision to the 
Court. A joint remand agreed that the RO had not issued an 
SSOC on the effective date issues, as required by the 
December 2003 Board remand. In May 2006, the Court issued an 
order vacating the Board decision on ratings and effective 
dates and remanded the matter for compliance with the joint 
motion. 

In December 2006, the Board remanded the claims for increased 
initial ratings and effective date issues to provide an SSOC 
on those issues, as initially required by the December 2003 
Board remand. The Board also directed that the veteran be 
afforded a VA cardiac examination.

Although the cardiac examination was conducted and an SSOC 
was provided to the veteran as to the denial of service 
connection for a heart disorder, the record does not reflect 
that an SSOC was issued as to the other claims, as directed 
by the December 2006 remand. 

This case is REMANDED for the following:

1. The AMC/RO should forward to the 
veteran's counsel any SSOCs as to any of 
the claims on appeal that were issued as 
a result of the December 2003 and 
December 2006 Board remands, and was 
required as the subject of the May 2006 
Court Joint Motion. The SSOC must address 
the following issues:

a. Entitlement to an effective date 
earlier than November 24, 1987, for 
service connection for a lumbar 
spine disability and for a cervical 
spine disability. 

b. Entitlement to a rating in excess 
of 20 percent for a lumbar spine 
disability, effective from 
November 24, 1987 through 
July 30, 2000, and a rating in 
excess of 40 percent for a lumbar 
spine disability, effective from 
July 31, 2000. 

c. Entitlement to a rating in excess 
of 20 percent for a cervical spine 
disability, effective from 
November 24, 1987 through 
July 30, 2000, and a rating in 
excess of 30 percent for a cervical 
spine disability, effective from 
July 31, 2000. 

d. Entitlement to an effective date 
earlier than December 14, 1999 for a 
total disability rating based on 
individual unemployability (TDIU). 

2. The AMC/RO should forward to the 
veteran's legal representative the 
August 2007 VA contract examination 
report performed in connection with his 
claim for service connection for a heart 
disorder and also the October 2007 SSOC 
continuing the denial of service 
connection for a heart disorder. The 
AMC/RO should be aware of the change of 
address which is Goodman, Allen, and 
Filetti; Attorneys; P.O. Box 29910; 
Richmond, Virginia 23242. The veteran and 
his legal representative should be given 
a reasonable time to respond to the 
October 2007 SSOC. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





